DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Response to Preliminary Amendments 
Claims 1-15 have been cancelled; claims 34-40 have been newly added; and claims 16-40 are currently pending. 

                                      Information Disclosure Statement
The information disclosure statement filed on 06/28/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 36, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 2008/0154101 A1, hereinafter “Jain”).

In regards to claim 35, Jain discloses (See, for example, Fig. 1) a method for performing non-destructive sensing of a cell or a tissue (See, for example, Pars [0002]-[0003], [0029], [0039]), comprising: 
implanting an integrated circuit (2) into the cell or the tissue (subcutaneously implanted under the skin 3, See , for example, par [0045]), 
wherein the integrated circuit comprises: 
an energy harvestor (41) configured to collect light from an optical source (31, See also Par [0049]); 
a sensor (61), coupled to the energy harvestor (41) to be powered thereby (See, for example, Par [0049]), and configured to measure one or more signals associated with the cell or the tissue (See, for example, par [0044]); and 

at least one optically-modulated source (see, for example, Pars [0046] and [0048]) and configured to receive the one or more signals and generate one or more optical signals (35); 
receiving, by the integrated circuit (4, 5, 6), light transmitted by the optical source (17); and 
modulating the at least one optically-modulated source using the one or more signals to generate the one or more optical signals (see, for example, Pars [0046] and [0048]).

In regards to claim 38, Jain discloses (See, for example, Fig. 1) a system for performing non-destructive sensing of one or more cells or tissues (See, for example, Pars [0002]-[0003], [0029], [0039]), the system comprising: 
an integrated circuit, comprising: 
an energy harvestor (41) configured to collect light from an optical source (31, See also Par [0049]); 
a sensor (61), coupled to the energy harvestor (41) to be powered thereby (See, for example, Par [0049]), and configured to measure one or more signals associated with the one or more cells or the tissues (See, for example, par [0044]); and 
at least one optically-modulated source coupled to the sensor (61), wherein the at least one optically-modulated source is configured to be modulated based on the one or more signals (See, for example, Par [0049]).

In regards to claims 36 and 39, Jain discloses (See, for example, Fig. 1) that the integrated circuit comprises an electro-optical modulator which is configured to modulate the one or more signals as the one or more optical signals (See, for example, Pars [0006], [0038] and [0055]).

                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 25, 27, 30-31, 34, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Xie et al. (US 2008/0085120 A1, hereinafter “Xie”).

In regards to claim 16, Jain discloses (See, for example, Fig. 1) a method for performing non-destructive sensing of a cell or a tissue, the method comprising: 
implanting an integrated circuit into the cell or the tissue (See, for example, Pars [0002]-[0003], [0029], [0039]), 
wherein the integrated circuit (Par [0048]) comprises: 
an energy harvestor (41) configured to collect light from an optical source (31, See also Par [0049]); 
a sensor (61), coupled to the energy harvestor (41) to be powered thereby (See, for example, Par [0049]), and configured to measure one or more signals associated with the cell or the tissue (See, for example, par [0044]); and 
at least one electro-optical modulator (45) configured to receive the one or more signals and generate one or more optical signals (See, for example, Pars [0050], [0052],  and [0061]); 
receiving, by the integrated circuit (4, 5, 6), light transmitted by the optical source (17); 
modulating the one or more signals with the transmitted light, by the optical modulator (45), to generate the one or more optical signals (35); and transmitting the one or more optical signals (35), by the optical modulator (45).
However, Jain fails to explicitly teach that the modulator comprising a plurality of fluorescent materials and configured to receive the one or more signals and generate one or more optical signals. 
Xie while disclosing a modulator for an optical transceiver teaches an optical modulator comprises a plurality of fluorescent materials (quantum dots) configured to modulate one or more optical signals (Pars [0024], and [0035]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jain by Xie because this would allow low power operation and reduces cost, it also allows for low power operation and eliminates the need for high current drive in a high-speed driver circuitry. 

In regards to claim 17, Jain discloses (See, for example, Fig. 1) that the non-destructive sensing of the cell or the tissue is performed in vivo (See, for example, Par [0045]).

In regards to claim 18, Jain discloses (See, for example, Fig. 1) that the one or more measured signals are electrical signals (See, for example, Par [0052]).

In regards to claim 19, Jain discloses (See, for example, Fig. 1) that the one or more measured signals are electrochemical signals (See, for example, Pars [0002], [0003], 0044] and [0052]).

In regards to claim 20, Jain discloses (See, for example, Fig. 1) that the energy harvestor comprises one or more photovoltaic cells (See, for example, Par [0049]).

In regards to claim 25, Jain as modified above discloses (See, for example, Fig. 1, Jain) that endocytosis is facilitated by coating the integrated circuit (4, 5, 6) with a biocompatible material (68) associated with the cell (See also Par [0054]).

In regards to claim 27, Jain discloses (See, for example, Fig. 1) that modulating the transmitted light, by the optical modulator, is selected from a group consisting of modulating an intensity of the transmitted light, modulating a wavelength of the transmitted light, modulating the intensity and wavelength of the transmitted light (See, for example, Pars [0038], [0052], [0061]). 

In regards to claim 30, Jain as modified above discloses that the plurality of fluorescent materials form a capacitor comprising a layer of quantum dots (See, for example, Par [0024], Xie).

In regards to claim 31, Jain discloses (See, for example, Fig. 1) that detecting the one or more optical signals, by an image sensor, wherein the image sensor is configured to measure and display the one or more optical signals (See, for example, Pars [0038] and [0055]).

In regards to claim 34, Jain discloses (See, for example, Fig. 1) the one or more cells or tissues are sensed in culture (See, for example, Par [0045]).

In regards to claims 37 and 40, Jain discloses all limitations of claim 36 above except that the electro-optical modulator comprises a plurality of fluorescent materials embedded within a metal-insulator-metal structure.
	Xie discloses the electro-optical modulator comprises a plurality of fluorescent materials embedded within a metal-insulator-metal structure (24--18/20--16) (See, for example, Par [0024]).
it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jain by Xie because this would allow low power operation and reduces cost, it also allows for low power operation and eliminates the need for high current drive in a high-speed driver circuitry. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jian in view of Xie as applied to claim 16 above, and further in view of Deshazer et al. (US 2013/0187185 A1, hereinafter “Deshazer”). 

In regards to claim 21, Jain as modified above discloses photovoltaic cells except that the one or more photovoltaic cells are comprised of one or more diodes.
	However, Deshazer while disclosing an optoelectronic device teaches photovoltaic cells are comprised of one or more diodes (See, for example, Par [0059], “The photovoltaic cell(42) may include large-area, single-crystal, single layer p-n junction diodes”). 
Therefore, it would have been obvious to a person having ordinary skill in the art to use the photovoltaic cells comprising of one or more diodes of Deshazer in the system of Jain as modified above, because it would allowing greater amounts of light to reach, or leave, the optoelectronic device and, in turn, increasing the efficiency of the electronic device.
 
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jian in view of Xie as applied to claim 16 above, and further in view of Harjes et al. (US 2010/0105075 A1, hereinafter “Harjes”). 

In regards to claims 22 and 24, Jain as modified above discloses all limitations of claim 16 except that the integrated circuit is implanted into the cell or tissue by injection; and the integrated circuit is implanted into the cell by endocytosis.
	Harjes while disclosing optical ion sensor teaches the integrated circuit is implanted into the cell or tissue by injection and endocytosis (See, for example, Par [0004]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the sensor implanted by injection because this would allow the sensor into the interior vesicles of cells.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jian in view of Xie as applied to claim 16 above, and further in view of Quitoriano et al. (US 2009/0238511 A1, hereinafter “Quitoriano”). 

In regards to claim 29, Jain as modified above discloses all limitations of claim 16 except that  modulating the transmitted light is caused by the Quantum-confined Stark Effect exhibited by the plurality of the fluorescent materials.
	Quitoriano while disclosing an optical modulator teaches modulating the transmitted light is caused by the Quantum-confined Stark Effect exhibited by the plurality of the fluorescent materials (See, for example, Par [0046]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an optical modulator teaches modulating the transmitted light is caused by the Quantum-confined Stark Effect exhibited by the plurality of the fluorescent materials because this would help reduce the power loss due to leakage between the electrodes. This will also allow for lower power consumption and less heating of the components during operation. 
	
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jian in view of Xie as applied to claim 16 above, and further in view of Figueiredo et al. (NPL document titled "Optical modulation in a resonant tunneling relaxation oscillator'', hereinafter “Figueiredo”). 

In regards to claim 33, Jain as modified above discloses all limitations of claim 16 except that driving the at least one optical modulator by a relaxation oscillator.
	Figueiredo while disclosing optical modulation teaches driving the at least one optical modulator by a relaxation oscillator (See, for example, Abstract).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the relaxation oscillator of Figueiredo in Jain because it allows high modulation frequencies and short pulses.

                                       Allowable Subject Matter
Claims 23, 26, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893